    Case: 19-60753    Document: 00515238866     Page: 1    Date Filed: 12/17/2019




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                             ___________________

                                No. 19-60753
                             ___________________
                                                      A True Copy
                                                      Certified order issued Dec 17, 2019
In re: CHRISTOPHER DESHANE BENOMAN,

            Movant                                    Clerk, U.S. Court of Appeals, Fifth Circuit


                           ________________________

           Authorization to file Successive Habeas Corpus Petition

                           ________________________

CLERK'S OFFICE:

      Authorization to file a successive habeas corpus petition is dismissed for
failure to comply with this Court's notice of October 8, 2019.


                                      LYLE W. CAYCE
                                      Clerk of the United States Court
                                      of Appeals for the Fifth Circuit




                                      By: _________________________
                                      Allison G. Lopez, Deputy Clerk

                         ENTERED AT THE DIRECTION OF THE COURT
    Case: 19-60753    Document: 00515238869         Page: 1   Date Filed: 12/17/2019




                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE,
                                                                          Suite 115
                                                                 NEW ORLEANS, LA 70130

                            December 17, 2019


Mr. David Crews
Northern District of Mississippi, Greenville
United States District Court
911 Jackson Avenue
Oxford, MS 38655

      No. 19-60753      In re: Christopher Benoman
                        USDC No. 4:19-CV-102


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk




                                  By: _________________________
                                  Allison G. Lopez, Deputy Clerk
                                  504-310-7702



cc w/encl:
     Mr. Christopher Deshane Benoman
